DETAILED ACTION
This is a first action on the merits addressing the disclosure provided 16 March 2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending and examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, 8, 15, 16, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1: A modular step composed of a long fiber reinforced thermoplastic, wherein at least some fibers (lacks antecedent basis, e.g., amend to note the step is a thermoplastic and contains fibers, or equivalent language) within the long fiber reinforced thermoplastic are omnidirectional, relative to other fibers (lacks antecedent basis) in the thermoplastic, and have a length of greater than 5 mm, the modular step being configured in size and shape to be detachably affixed to a window well.
  
Claim 6: The modular step of claim 5, wherein the tabs of the one or more flanges are configured in size and shape to snap into the slots (lacks antecedent basis) of the window well and create a friction fit when the modular step is attached to the window well.  

	Claim 8: The modular step of claim 7, wherein the plurality of flanges creates a friction fit with the grooves (lacks antecedent basis) of the window well when the modular step is mated to the window well.  
  
Claim 15: The method of claim 14, wherein the method comprises detachably attaching the modular step (lacks antecedent basis as this step has already been claimed in claim 14) to the window well while the window well remains installed and attached to a building structure.  

Claim 16: The method of claim 14, wherein the method comprises attaching a plurality of modular steps (lacks antecedent basis, and indefinite because a plurality of steps are claimed so it is unclear if these are the same type or different type of modular steps) to the window well.  

Claim 19: The method of claim 18, wherein the method comprises of attaching the modular handle to the window well (lacks antecedent basis as this step has already been provided) while the window well remains installed and attached to a structure.  

Claim 20: The method of claim 18, wherein the method comprises of attaching a plurality of modular handles (lacks antecedent basis, and indefinite because a plurality of handles are claimed so it is unclear if these are the same type or different type of modular handles) to a window well.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 7, 8, 10-12, 14, 16 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watkins (U.S. Patent 7,549,256).

Claim 7: Watkins discloses a modular step (Fig. 8: 40) comprising a body (43) and a plurality of flanges (legs proximate 42) and being configured in size and shape to be detachably affixed to a window well (Col. 5: lines 60-65).  

Claim 8: Watkins discloses the modular step of claim 7, wherein the plurality of flanges creates a friction fit with the grooves of the window well when the modular step is mated to the window well (see Col. 5, lines 38-50 which notes that a “snap-on mechanism” may be used, and the legs would fit in apertures of the well, which would be friction fit with a groove using the broadest reasonable interpretation in light of applicant’s specification).  

Claim 10: Watkins discloses the modular step of claim 7, wherein the modular step further comprises of one or more tabs (as shown the legs, proximate 42, are made tabs using the broadest reasonable interpretation in light of applicant’s specification), and wherein the one or more tabs are used to detachably affix the modular step to the window well (as disclosed).  

Claim 11: Watkins discloses the modular step of claim 7, wherein one or more mechanical fasteners (snap-on fasteners as referenced above and see Col. 5, lines 38-50) are used to detachably affixed the modular step to the window well (as disclosed).  

Claim 12: Watkins discloses the modular step of claim 7, wherein the modular step is detachably attached to a window well while the window well is installed and attached to a building structure (as shown and disclosed, generally).  

Claim 14: Watkins discloses a method of customizing a window well, the method comprising of detachably attaching a modular step (Fig. 8: 40; see Col 5, lines 35-50) to the window well, the modular step comprising a body (main step) and a plurality of flanges (legs extending from the main step that connect to the well) and being configured in size and shape to be detachably affixed to the window well (as disclosed).  

Claim 16: Watkins discloses the method of claim 14, wherein the method comprises attaching a plurality of modular steps to the window well (as shown in Fig. 8, a plurality of the modular steps are shown).  

Claim 18: Watkins discloses the method of claim 14, the method further comprising of attaching a modular handle (60 meets this limitation using the broadest reasonable interpretation in light of applicant’s specification) to the window well, the modular handle comprising a body (outer frame) and a plurality of flanges (grill portion) and being configured in size and shape to be detachably affixed to the window well (as shown).
  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watkins in view of Behzadpour (U.S. Publication 2019/0047676) and Hirasaka (U.S. Patent 5,194,462).

Claim 1: Watkins discloses a modular step (40) composed of thermoplastic (polyvinyl per Col. 4, line 39), the modular step being configured in size and shape to be detachably affixed to a window well (as shown; see Col. 5, lines 38-50).  Watkins does not disclose the thermoplastic is a long fiber reinforced thermoplastic wherein at least some fibers within the long fiber reinforced thermoplastic are omnidirectional, relative to other fibers in the thermoplastic, and have a length of greater than 5 mm.  Behzadpour teaches that it is known in the art to have multidirectional fibers in thermoplastic as used in construction (paragraph [0029]).  It would have been obvious at the time of filing to a person having ordinary skill in the art to have fibers in thermoplastic that are omnidirectional.  Fiber reinforced thermoplastics are known in the art for having increased tensile strength, and having the fibers as omnidirectional would increase the tensile strength regardless of the direction of the force applied.  Regarding the length of fibers, Hirasaka teaches that it is known in the art to have a fiber reinforced thermoplastic with long fibers (claim 1).  It would have been obvious at the time of filing to a person having ordinary skill in the art would have the long fibers to increase the load distribution along the structure via the longer fibers.

Claim 2: the obvious modification of the prior art provides the modular step of claim 1, wherein said at least some fibers within the long fiber reinforced thermoplastic have a length of greater than 20 mm (as rendered obvious by Hirasaka, Claim 1).  

Claim 3: the obvious modification of the prior art provides the modular step of claim 1, wherein said at least some fibers within the long fiber reinforced thermoplastic have a length of greater than 40 mm (as rendered obvious by Hirasaka, Claim 1).  

Claim 4: the obvious modification of the prior art provides the modular step of claim 1, wherein the modular step comprises of a body (actual step portion) and one or more flanges (portion of step contacting well proximate 41 and 42).  

Claim 5: the obvious modification of the prior art provides the modular step of claim 1, wherein the one or more flanges comprise of one or more tabs (as shown, the flanges are tabs using the broadest reasonable interpretation in light of applicant’s specification) that facilitate mating with the window well (as disclosed).
  
Claim 6: the obvious modification of the prior art provides the modular step of claim 5, wherein the tabs of the one or more flanges are configured in size and shape to snap into the slots of the window well and create a friction fit when the modular step is attached to the window well.  The language “configured in size” is a statement of intended use of the claimed invention and must result in a structural difference between the prior art of record and the claimed invention.  If the prior art is capable of performing the limitation, then it meets the claim.  As claimed, the claim is directed to only the modular step and not the combination with a window well, so language directed to the window well is considered functional.

Claims 9, 15, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watkins.

Claim 9: Watkins discloses the modular step of claim 7, except wherein the modular step further comprises of one or more magnets, and wherein the one or more magnets are used to detachably affix the modular step to the window well.  As disclosed, Watkins discloses fasteners may be used, such as snap-on mechanisms and that the step may be removed (Col. 5, lines 38-50).  It would have been obvious at the time of filing to a person having ordinary skill in the art to use magnets as functional equivalents to the mechanisms in Watkins that would perform equally as well as the snap-on mechanisms as disclosed.  

Claim 15: Watkins discloses the method of claim 14, except wherein the method comprises detachably attaching the modular step to the window well while the window well remains installed and attached to a building structure.  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to have the order as claimed because selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. M.P.E.P. §2144.04(IV)(C) citing In re Burhans, 154 F.2d 690 (CCPA 1946).  One having ordinary skill in the art would attach or detach the step based on the desire to have or not have the step present. 

Claim 19: Watkins discloses the method of claim 18, except wherein the method comprises of attaching the modular handle to the window well while the window well remains installed and attached to a structure.  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to have the order as claimed because selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. M.P.E.P. §2144.04(IV)(C) citing In re Burhans, 154 F.2d 690 (CCPA 1946).  One having ordinary skill in the art would attach or detach the handle based on the desire to have or not have the handle present. 

Claim 20: Watkins discloses the method of claim 18, except wherein the method comprises of attaching a plurality of modular handles to a window well.  It would have been obvious at the time the invention was made to a person having ordinary skill in the art as a matter of duplication of parts to have this limitation because duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669 (CCPA 1960).  See MPEP §2144.04.  One having ordinary skill in the art would have two separate grills covering the top, which would be more than one handle, based on the desired configuration of the grill with respect to the window well.  

  

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watkins in view of Oakley (U.S. Publication 2003/0167705).

Claim 13: Watkins discloses the modular step of claim 7, except wherein the modular step is composed of a thermoset plastic, though it is disclosed as a thermoplastic material (polyvinyl).  Oakley discloses a similar device that is made of a thermoplastic or thermoset material (paragraph [0019]).  It would have been obvious at the time of filing to a person having ordinary skill in the art to make the member from a thermoset material, as the materials are functional equivalents that would perform equally as well.  The examiner takes the position that thermosets versus thermoplastics addresses a method of making, however, the claimed material would not affect the ability of the device to perform as intended.     

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watkins in view of Behzadpout.

Claim 17: Watkins discloses the method of claim 14, except wherein the modular step is made of fiber reinforced thermoplastic, however, Watkins does disclose the step is made of thermoplastic (polyvinyl per Col. 4, line 39).  Behzadpour teaches that it is known in the art to have fibers in thermoplastic as used in construction (paragraph [0029]).  It would have been obvious at the time of filing to a person having ordinary skill in the art to have fibers reinforcing the thermoplastic.  Fiber reinforced thermoplastics are known in the art for having increased tensile strength, which would aid in withstanding loads applied when in use.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V GILBERT whose telephone number is (571)272-9055. The examiner can normally be reached M-F 0800-0430 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649